Citation Nr: 0414727	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  03-23 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right of shoulder 
disability, characterized as tendonitis.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for restless leg 
syndrome.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty for more than 20 years from 
October 1977 to September 2001.

These matters come to the Board of Veterans' Appeals (Board) 
from a May 2002 decision that, inter alia, denied service 
connection for tendonitis of the right shoulder, sleep apnea, 
restless leg syndrome, and hearing loss.  The veteran 
submitted a notice of disagreement (NOD) in September 2002, 
and the RO issued a statement of the case (SOC) in April 
2003.

In October 2003, the RO notified the veteran that 
correspondence received in July 2003 had been accepted as a 
substantive appeal, in lieu of VA Form 9, for the issues of 
service connection for tendonitis of the right shoulder, 
sleep apnea, and restless leg syndrome, but not for the claim 
for service connection for hearing loss.  As the record 
reflects no substantive appeal for the denial of service 
connection for hearing loss, that issue is not before the 
Board.  

The Board's decision on the claim for right shoulder 
disability, characterized as tendonitis, is set forth below.  
The claims for service connection for sleep apnea and 
restless leg syndrome are addressed in the remand following 
the decision; those matters are being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action, on his part, is 
required. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for a right 
shoulder disability has been accomplished.

2.  Although in and post-service records contain notations as 
to instances of temporary and acute right shoulder complaints 
and/or problems, there is no medical evidence that 
establishes that the veteran has, or ever has had, a right 
shoulder disability. 


CONCLUSION OF LAW

The criteria for service connection for a right shoulder 
disability, characterized as tendonitis, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate for service connection for right shoulder 
disability has been accomplished.

Through the April 2003 SOC and the October 2001 letter, the 
RO notified the veteran of the legal criteria governing the 
claim, the evidence that has been considered in connection 
with the appeal, and the bases for the denial of the claim 
for service connection for tendonitis of the right shoulder.  
The RO notified the veteran of the three criteria for 
establishing service connection in October 2001.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the RO's October 2001 letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also informed 
him that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, particularly, 
medical records, if he gave the VA enough information about 
such records so that VA could request them from the person or 
agency that had them.  The RO's letter requested that the 
veteran provide the names and addresses of medical providers, 
and notified him that VA would request such records on his 
behalf.  That letter also identified various types of other 
evidence that could support a claim for service connection, 
and invited the veteran to submit such evidence.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.    In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  Pelegrini, 17 Vet. App. at 422.  

In the current appeal, the Board notes that documents meeting 
the VCAA's notice requirements were provided to the veteran 
before the rating decision on appeal and after a 
substantially complete application was received.  However, 
the Board finds that the veteran has not, in any way, been 
prejudiced by the RO's actions.  As noted above, the October 
2001 letter was provided prior to the veteran prior to the 
rating decision on appear.  Moreover, the  RO issued a SOC in 
April 2003, explaining what was needed to substantiate the 
claim, within several months after the May 2002 rating 
decision on appeal; the veteran was thereafter afforded the 
opportunity to respond.  The Board also points out that the 
case came to the Board in May 2004, well after the one-year 
period for response to any such notice (see 38 U.S.C.A. 
§ 5103(b)(1)); and that the veteran has been afforded 
substantial time to submit any additional evidence.

Under these circumstances, the Board finds that, to any 
extent that VA has failed to completely fulfill any duty to 
notify the veteran prior to the initial adjudication of the 
claim, such error is harmless.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. 
§ 20.1102.  

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's service medical records and private medical 
treatment records, and has arranged for the veteran to 
undergo VA examination in connection with the issue on 
appeal.  Likewise, the veteran has been given opportunities 
to submit and/or identify evidence to support his claim.  
Significantly, no outstanding sources of pertinent evidence, 
to include from any treatment providers, has been identified, 
and the veteran has not indicated that there is any 
outstanding pertinent evidence that has not been obtained.

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding with a 
decision on the claim on appeal at this juncture.

II.  Factual Background

Service medical records at the time of the veteran's 
enlistment examination in August 1977 show no abnormalities 
of his upper extremities.

Service medical records at the time of the veteran's 
retirement assessment in April 2001 show that he reported his 
shoulder feeling like "it was going out."  The examiner 
noted that the veteran had crepitus in his left shoulder on 
overhead motions.  No pain was reported.  Records show that 
the veteran was referred to the orthopedic clinic for 
diagnosis and clearance for physical training.

In June 2001, the orthopedic clinic examined the veteran's 
left shoulder.  Examination revealed negative impingement and 
strength within normal limits.  There was full range of 
motion of the veteran's shoulder, and no acromioclavicular 
pain and no atrophy.  X-rays revealed the veteran's shoulder 
to be within normal limits.  The examiner diagnosed the 
veteran with temporary bursitis, and advised the veteran to 
avoid prolonged overhead activities.

The veteran underwent a VA examination in November 2001.  He 
reported having right shoulder pain in June 2001, without any 
trauma, and reported that the pain lasted about one week but 
had not returned.  He had no current complaints.  Examination 
revealed no tenderness, deformity, atrophy, or limitation of 
motion of the right shoulder; nor was there any pain on 
motion.  The examiner's assessment was self-limited acute 
attack of rotator cuff tendonitis of the right shoulder.




III.  Legal Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. 
§ 3.303.  

Applying the above-noted criteria to the facts of this case, 
the Board finds that claim must be denied because there is no 
competent evidence to establish that the veteran has, or ever 
has had, a right shoulder disability.

As noted above, in-service medical records reveal that, at 
separation, the veteran had right shoulder complaints; 
however, no disability was then diagnosed.  A few months 
later, in June 2001, an examiner assessed temporary bursitis 
of the shoulder.    Post-service, in November 2001, the 
examiner noted an acute attack of rotator cuff tendonitis of 
the right shoulder, based on the veteran's reported history 
of recent problems; however, no right shoulder complaints or 
abnormalities were then noted, and the examiner did not 
diagnose any chronic right shoulder disability.  Hence, the 
veteran has had temporary or acute right shoulder problems 
at, and shortly after, service discharge, none of the 
pertinent medical evidence reflects any findings or diagnosis 
indicative of a chronic right shoulder disability; 
significantly, the veteran has neither presented nor alluded 
to the existence of any such evidence.  

The Board does not doubt the sincerity of the veteran's 
belief that he currently suffers from right shoulder 
disability as a result of his active military service.  
However, as a layperson without the appropriate medical 
training and expertise, he is not competent to render a 
probative opinion on a medical matter, such as whether he, in 
fact, suffers from the disability for which service 
connection is sought.  See Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, in the absence of competent 
evidence of the claimed disability, there can be no valid 
claim for service connection.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Under these circumstances, the claim for service connection 
for right shoulder disability, characterized as tendonitis, 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the medical evidence simply does not 
support a finding that the veteran suffers from the claimed 
disability-the pivotal question in this case-that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for right shoulder disability, 
characterized as tendonitis, is denied.


REMAND

The veteran also contends that service connection for sleep 
apnea and restless leg syndrome are warranted.  He underwent 
a sleep study during active duty.  Records of the sleep study 
reveal frequent jerky limb movements followed by 
microarousals during sleep (restless leg syndrome), although 
there was no evidence of clinically significant sleep 
disordered breathing.  

The November 2001 VA examiner recommended that, although no 
clinical evidence of sleep apnea or restless leg syndrome was 
found, the veteran should undergo further neurological 
evaluation.  The veteran continues to report a history of 
snoring at night, but no excessive daytime sleepiness or 
drowsiness; such complaints suggest continuing sleep 
impairment.  No follow-up neurological evaluation, as 
recommended, has been accomplished.  

Under these circumstance the Board finds that the medical 
evidence is insufficient to decide the claims on appeal.  
More definitive medical evidence as to whether the veteran, 
in fact, currently suffers sleep apnea and/or restless leg 
syndrome, and if so, whether there is a medical relationship 
between each such current disability and service, to include 
the medical findings noted therein, is needed to fairly 
resolve the questions remaining on appeal.  See 38 U.S.C.A. 
§ 5103A.

Hence, the RO should arrange for the veteran to undergo 
appropriate VA examination.  The veteran is hereby advised 
that failure to report to the scheduled examination, without 
good cause, may well result in a denial of the claims.  See 
38 C.F.R. § 3.655 (2003).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the veteran fails to report to the scheduled examination, the 
RO must obtain and associate with the claims file copies of 
any notice(s) of the date and time of the examination sent to 
the veteran by the pertinent VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should also give the veteran another 
opportunity to present information and/or evidence pertinent 
to the claims on appeal, notifying him that he has a full 
one-year period for response.  See 38 U.S.C.A § 5103(b)(1) 
(West 2002).  But see Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO's letter should also invite the veteran to 
submit all pertinent evidence in his possession.  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional pertinent evidence 
not currently of record.  The RO should 
also invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  After all available records are 
associated with the veteran's claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA neurological examination.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include sleep studies) 
should be accomplished, and all clinical 
findings should be reported in detail. 

The physician should clearly indicate 
whether the veteran currently suffers 
from, or from disability characterized 
by, sleep apnea and/or restless leg 
syndrome.  With respect to each such 
diagnosed disability, the physician 
should offer an opinion, consistent with 
sound medical principles, as to whether 
it is at least as likely as not that such 
disability is medically related to active 
military service, to include complaints 
and findings noted therein.  
 
All examination findings, along with the 
complete rationale for the conclusions 
reached, should be set forth in a printed 
(typewritten) report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence and legal authority.  

8.  If any benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran an appropriate supplemental SOC 
(to include clear reasons and bases for 
all determinations) and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The 




Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



